Case 1:19-cr-00218-TWP-TAB Document1 Filed 06/18/19 Page 1 of 2 PagelD #: 1

 

UNITED STATES DISTRICT COURT 4; ane Ig} Ten
SOUTHERN DISTRICT OF INDIANA 1K
INDIANAPOLIS DIVISION 2019 JUN 18 PM &: 15
UNITED STATES OF AMERICA, )
Plaintiff,
V. ) CAUSE NO. 1:19-CR-
ALTON BOYD JR., 1:19-cr-g2ie TWP -TAB
Defendant. )
INDICTMENT
COUNT 1

[18 U.S.C. § 922(g)(3) — Drug User in Possession of a Firearm]

The Grand Jury charges that:

On or about April 10, 2019, in the Southern District of Indiana, ALTON BOYD JR.,
defendant herein, then being a knowing unlawful user of a controlled substance as defined in 21
U.S.C. Section 802, did knowingly possess in and affecting interstate commerce, a firearm, to
wit: a Century Arms AK Style 7.62 pistol bearing serial number PMD-05697-18RO loaded with
25 live rounds of ammunition, in violation of Title 18, United States Code, Section 922(g)(3).

FORFEITURE

1. Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), as part of any sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the
Case 1:19-cr-00218-TWP-TAB Document1 Filed 06/18/19 Page 2 of 2 PagelD #: 2

offense set forth in Count 1 of this Indictment, the defendant shall forfeit to the United States
“any firearm or ammunition involved in” the offense.
3. The property subject to forfeiture includes, but is not necessarily limited to, the
_ following: |
a. a Century Arms AK Style 7.62 pistol bearing serial number PMD-05697-
18RO, and

b. Any ammunition associated with the offense.

4. In addition, the United States may seek civil forfeiture of the property described
above in paragraph 3 pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461(c).

A TRUE BILL:

—— .

JOSH J. MINKLER

) cr
By: ‘

Abhishek Kambli
Assistant United States Attorney
